DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                        		     Status of Claims

Claims 1,2, 5-9, 12-16, 19-21 are pending. Claims 3, 4, 10, 11, 17, and 18 have been deleted. Claims 1, 2, 5-9, 12-16, 19-21 have been amended. Claims 1, 8, and 15 are independent.  This Office action is in response to the “Applicant’s arguments” received on 03/04/2022.
Reasons for Allowance
The allowable subject matter found in the Claims 1, 8, and 15 that has not been found to have been anticipated or taught in the prior art, in combination with the other claim limitations is as follows:  “determining one or more safe drivable areas where the ADV can navigate safely to perform a fail-operational action, the one or more safe drivable areas including areas that are not considered by the navigation system of the ADV, and that avoid each safety-critical object in the list of safety-critical objects; and for each safety-critical object in the list of safety-critical objects: searching the updated list of perceived static objects and dynamic objects based on the updated sensor data to find the safety-critical object, and Ser. No. 16/252,174Page 3 of 16Dkt. No. 209922.0293.1 (P260)in response to determining that the safety-critical object is not found within the updated list of perceived static objects and dynamic objects based on the updated sensor data, performing the fail- operational action to navigate the ADV using one of the one or more safe drivable areas, wherein the fail-operational action includes proceeding safely to a stop location”. 
The closest prior art of reference is Behere (WO2017079236). Behere is a system that processes data and sensory input to determine whether an object external to an autonomous vehicle (e.g., another vehicle, a pedestrian, road debris, a bicyclist, etc.) may be a potential collision threat to the 
Therefore Claims 1, 8, and 15 contain allowable subject matter and any claims that depend there from are also found to contain allowable subject matter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHIRA BAAJOUR whose telephone number is (313)446-6602. The examiner can normally be reached 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.B./Examiner, Art Unit 3669                                                                                                                                                                                                        

/RAMI KHATIB/Primary Examiner, Art Unit 3669